Exhibit 10.1

 

EXECUTION COPY

 

EIGHTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of December 5, 2014 (this “Amendment”) is entered into among
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, a Delaware corporation (in such
capacity, the “Seller”), AMERISOURCEBERGEN DRUG CORPORATION, a Delaware
corporation, as the initial Servicer (in such capacity, the “Servicer”), the
PURCHASER AGENTS and PURCHASERS listed on the signature pages hereto, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”),
as administrator (in such capacity, the “Administrator”).

 

R E C I T A L S

 

The Seller, Servicer, the Purchaser Groups, and the Administrator are parties to
that certain Amended and Restated Receivables Purchase Agreement, dated as of
April 29, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”).

 

The parties hereto desire to amend the Agreement as hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Certain Defined Terms.  Capitalized
terms used but not defined herein shall have the meanings set forth for such
terms in Exhibit I to the Agreement.

 

2.                                      Amendments to the Agreement.  As of the
Effective Date (as defined below), the Agreement is hereby amended as follows:

 

(i)                                     Section 5.1(s) of the Agreement is
hereby replaced in its entirety with the following:

 

(s)                                   Investment Company, Etc.  The Seller is
neither (i) an “investment company” or a company “controlled by an investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), nor (ii) a “covered fund” under Section 13 of
the U.S. Bank Holding Company Act of 1956, as amended, and the applicable
rules and regulations thereunder.  In determining that the Seller is not a
covered fund, the Seller is entitled to rely on the exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act.

 

(ii)                                  The following new Section 5.1(u) is hereby
added to the Agreement immediately following existing Section 5.1(t) thereof:

 

(u)                                 Anti-Corruption Laws and Sanctions. The
Seller has implemented and will maintain in effect and enforce policies and
procedures

 

--------------------------------------------------------------------------------


 

designed to ensure compliance by the Seller and its directors, officers,
employees and agents with applicable Anti-Corruption Laws and Sanctions. None of
the Seller or, to the knowledge of the Seller, any director, officer, employee
or agent of the Seller, is a Sanctioned Person.  No part of the proceeds of any
Purchase will be used (A) for the purpose of funding payments to any officer or
employee of a governmental or regulatory authority, or any Person controlled by
a governmental or regulatory authority, or any political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in violation of applicable Anti-Corruption Laws or (B) for
the purpose of financing the activities or transactions of or with any
Sanctioned Person or in any Sanctioned Country.  The Transactions will not
violate any applicable Anti-Corruption Laws or Sanctions except to the extent
any such violations, individually or in the aggregate, could not reasonably be
expected to (A) have a material adverse effect on (i) the business, financial
condition, operations or properties of the Seller or (ii) the ability of the
Seller to perform any of its obligations under the Transaction Documents or
(B) result in a violation of applicable law by any Secured Party.

 

(iii)                               The following new Section 5.3(o) is hereby
added to the Agreement immediately following existing Section 5.3(n) thereof:

 

(o)                                 Anti-Corruption Laws and Sanctions. The
Servicer has implemented and will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Servicer, its Subsidiaries and
their directors, officers, employees and agents with applicable Anti-Corruption
Laws and Sanctions.  None of the Servicer or any Subsidiary or, to the knowledge
of the Servicer, any director, officer, employee or agent of the Servicer or any
Subsidiary, is a Sanctioned Person.  No part of the proceeds of any Purchase
hereunder, or any sale of Receivables under the Receivables Sale Agreement, in
either case, will be used (A) for the purpose of funding payments to any officer
or employee of a governmental or regulatory authority, or any Person controlled
by a governmental or regulatory authority, or any political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in violation of applicable Anti-Corruption Laws or (B) for
the purpose of financing the activities or transactions of or with any
Sanctioned Person or in any Sanctioned Country. The Transactions will not
violate any applicable Anti-Corruption Laws or Sanctions except to the extent
any such violations, individually or in the aggregate, could not reasonably be
expected to (A) have a material adverse effect on (i) the business, financial
condition, operations or properties of the Servicer or (ii) the ability of the
Servicer to perform any of its obligations under the Transaction Documents or
(B) result in a violation of applicable law by any Secured Party.

 

2

--------------------------------------------------------------------------------


 

(iv)                              The following new Section 7.2(m) is hereby
added to the Agreement immediately following existing Section 7.2(l) thereof:

 

(m)                             Anti-Corruption Laws and Sanctions.  Seller will
not permit the use of the proceeds of any Purchase (i) for the purpose of
financing a payment to any Person in violation of applicable Anti-Corruption
Laws, (ii) for the purpose of financing any activity or transaction of or with
any Sanctioned Person or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any applicable Sanctions by any party hereto.

 

(v)                                 Section 9.1(g) of the Agreement is hereby
amended by replacing the phrase “25 days” where it appears therein with the
phrase “30 days”.

 

(vi)                              The notice address for Wells Fargo, in each of
its capacities, where it appears beneath its signature on signature pages S-3
and S-4 of the Agreement is hereby replaced in its entirety with the following:

 

Address: 1100 Abernathy Road

Suite 1600

Atlanta, GA 30328

E-mail: WFCFReceivablesSecuritizationAtlanta@wellsfargo.com

Facsimile: 866-972-3558

 

Attention: Ryan Tozier

Telephone: 770-508-2171

Facsimile: 855-818-1936

 

Attention:  Tim Brazeau

Telephone: 770-508-2165

Facsimile: 855-818-1932

 

(vii)                           The following new defined terms and definitions
thereof are hereby added to Exhibit I to the Agreement in appropriate
alphabetical order:

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction applicable
to the Seller, the Servicer, the Performance Guarantor or any of their
Subsidiaries concerning or relating to bribery, money laundering or corruption.

 

“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions.

 

“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
specially designated foreign nationals or other Persons maintained (i) by the
Office of Foreign Assets Control of the US Department of Treasury, the US State
Department, the US Department of Commerce or the US Department of the Treasury
or (ii) by the United

 

3

--------------------------------------------------------------------------------


 

Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or (b) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the US government, including
those administered by the Office of Foreign Assets Control of the US Department
of Treasury, the US State Department, the US Department of Commerce or the US
Department of the Treasury, (b) by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom or (c) by other
relevant sanctions authorities to the extent compliance with the sanctions
imposed by such other authorities would not entail a violation of applicable
law.

 

“Transactions” means the execution, delivery and performance by the Seller, the
Servicer, the Performance Guarantor and each Originator of the Transaction
Documents to which it is to be a party, the making of Purchases hereunder, the
purchase and sale of Receivables under the Purchase and Sale Agreement, the use
of the proceeds thereof and the other transactions contemplated hereby and by
the other Transaction Documents.

 

(viii)                        Clause (k) of the definition of “Eligible
Receivable” set forth in Exhibit I to the Agreement is hereby replaced in its
entirety with the following:

 

(k)                                 which has a related Obligor that (i) is a
Person domiciled in the United States of America and (ii) is not a Sanctioned
Person;

 

(ix)                              The definition of “Obligor Concentration
Limit” set forth in Exhibit I to the Agreement is hereby replaced in its
entirety with the following:

 

“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Eligible Receivables owed by any single Obligor and its
Affiliates (if any), the applicable concentration limit determined as follows
for Obligors who have short term unsecured debt ratings currently assigned to
them by S&P and/or Moody’s (or in the absence thereof, the equivalent long term
unsecured senior debt ratings):

 

S&P Rating

 

Moody’s Rating

 

Allowable % of
Eligible
Receivables

 

A-1

 

P-1

 

20.00

%

A-2

 

P-2

 

10.00

%

A-3

 

P-3

 

6.67

%

Below A-3 or not rated by either S&P or Moody’s

 

Below P-3 or not rated by either S&P or Moody’s

 

3.00

%

 

4

--------------------------------------------------------------------------------


 

; provided that, (a) if any Obligor is rated by both S&P and Moody’s and has a
split rating, the applicable rating will be the lower of the two, (b) if any
Obligor is not rated by either S&P or Moody’s, the applicable Obligor
Concentration Limit shall be the one set forth in the last line of the table
above, (c) if any Obligor is rated by only one of S&P and Moody’s, the
applicable rating will be the rating assigned to such Obligor by S&P or Moody’s,
as applicable and (d) upon Seller’s request from time to time, the Administrator
and each Purchaser Agent may agree in writing, in their sole discretion, to a
higher percentage of Eligible Receivables for a particular Obligor (each such
Obligor, a “Special Obligor”) and its Affiliates (each such higher percentage, a
“Special Concentration Limit”); it being understood that any Special
Concentration Limit may be cancelled by the Administrator or any Purchaser Agent
upon not less than five (5) Business Days’ written notice to the Seller.  For
purposes of this clause (d), as of December 5, 2014 “Special Obligor” means each
of Walgreen Co., Express Scripts Holding Company and Kaiser Permanente.  As of
December 5, 2014 (i) Walgreen Co. shall have a Special Concentration Limit of
22.00%, (ii) Express Scripts Holding Company shall have a Special Concentration
Limit of 12.00%, and (iii) Kaiser Permanente shall have a Special Concentration
Limit of 8.00%.

 

(x)                                 Clause (a) of the definition of “Required
Reserve Factor Floor” set forth in Exhibit I to the Agreement is hereby amended
by replacing the percentage “20.50%” where it appears therein with the
percentage “24.00%”.

 

(xi)                              The definition of “Scheduled Facility
Termination Date” set forth in Exhibit I to the Agreement is hereby amended by
replacing the date “June 28, 2016” where it appears therein with the date
“December 5, 2017”.

 

3.                                      Representations and Warranties;
Covenants.  Each of the Seller and the Servicer (on behalf of the Seller) hereby
certifies, represents and warrants to the Administrator, each Purchaser Agent
and each Purchaser that on and as of the date hereof:

 

(i)                                     each of its representations and
warranties contained in Article V of the Agreement is true and correct, in all
material respects, as if made on and as of the Effective Date;

 

(ii)                                  no event has occurred and is continuing,
or would result from this Amendment or any of the transactions contemplated
herein, that constitutes an Amortization Event or Unmatured Amortization Event;

 

(iii)                               the Facility Termination Date for all
Purchaser Groups has not occurred; and

 

(iv)                              the Credit Agreement has not been amended
since July 9, 2013.

 

5

--------------------------------------------------------------------------------


 

4.                                      Effect of Amendment.  Except as
expressly amended and modified by this Amendment, all provisions of the
Agreement shall remain in full force and effect.  After this Amendment becomes
effective, all references in the Agreement and each of the other Transaction
Documents to “this Agreement”, “hereof”, “herein”, or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement, as
amended by this Amendment.  This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement (or any
related document or agreement) other than as expressly set forth herein.

 

5.                                      Effectiveness. This Amendment shall
become effective on the date hereof (the “Effective Date”) upon satisfaction of
each of the following conditions:

 

(a)                                 receipt by the Administrator and each
Purchaser Agent of counterparts of (i) this Amendment and (ii) the amended and
restated fee letter, dated as of the date hereof, by and among the Seller, the
Servicer, the Administrator and each Purchaser Agent;

 

(b)                                 the Administrator, each Purchaser Agent and
PNC Capital Markets LLC shall have received all accrued and unpaid fees, costs
and expenses to the extent then due and payable to it or the Purchasers on the
Effective Date; and

 

(c)                                  such other documents and instruments as a
Purchaser Agent may reasonably request, in form and substance satisfactory to
such Purchaser Agent.

 

6.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, and each counterpart shall be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument. 
Counterparts of this Amendment may be delivered by facsimile transmission or
other electronic transmission, and such counterparts shall be as effective as if
original counterparts had been physically delivered, and thereafter shall be
binding on the parties hereto and their respective successors and assigns.

 

7.                                      Governing Law.  This Amendment shall be
governed by, and construed in accordance with the law of the State of New York
without regard to any otherwise applicable principles of conflicts of law (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

8.                                      Section Headings.  The various headings
of this Amendment are inserted for convenience only and shall not affect the
meaning or interpretation of this Amendment, the Agreement or any other
Transaction Document or any provision hereof or thereof.

 

9.                                      Transaction Document.  This Amendment
shall constitute a Transaction Document under the Agreement.

 

10.                               Severability.  Each provision of this
Amendment shall be severable from every other provision of this Amendment for
the purpose of determining the legal enforceability of any provision hereof, and
the unenforceability of one or more provisions of this Amendment in one
jurisdiction shall not have the effect of rendering such provision or provisions
unenforceable in any other jurisdiction.

 

6

--------------------------------------------------------------------------------


 

11.                               Ratification.  After giving effect to this
Amendment and the transactions contemplated hereby, all of the provisions of the
Performance Undertaking shall remain in full force and effect and the
Performance Guarantor hereby ratifies and affirms the Performance Undertaking
and acknowledges that the Performance Undertaking has continued and shall
continue in full force and effect in accordance with its terms.

 

[signature pages begin on next page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller

 

 

 

 

 

 

 

 

By:

/s/ J.F Quinn

 

 

Name:

J.F. Quinn

 

 

Title:

Vice President & Corporate Treasurer

 

 

 

 

 

 

 

 

AMERISOURCEBERGEN DRUG CORPORATION, as initial Servicer

 

 

 

 

 

 

 

 

By:

/s/ J.F. Quinn

 

 

Name:

J.F. Quinn

 

 

Title:

Vice President & Corporate Treasurer

 

 

 

 

 

 

Acknowledged and Agreed

 

 

 

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ J.F. Quinn

 

 

Name:

J.F. Quinn

 

 

Title:

Vice President & Corporate Treasurer

 

 

 

Eighth Amendment to RPA

(ARFC)

 

S-1

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as Administrator

 

 

 

 

 

By:

/s/ Luna Mills

 

Name:

Luna Mills

 

Title:

Director

 

 

 

 

 

VICTORY RECEIVABLES CORPORATION,

 

as an Uncommitted Purchaser

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

Name:

David V. DeAngelis

 

Title:

Vice President

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as Purchaser Agent for

 

Victory Receivables Corporation

 

 

 

 

 

By:

/s/ Luna Mills

 

Name:

Luna Mills

 

Title:

Director

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as Related Committed Purchaser

 

for Victory Receivables Corporation

 

 

 

 

 

By:

/s/ Brian McNany

 

Name:

Brian McNany

 

Title:

Director

 

Eighth Amendment to RPA

(ARFC)

 

S-2

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as an Uncommitted Purchaser

 

 

 

 

 

By:

/s/ Ryan C. Tozier

 

Name:

Ryan C. Tozier

 

Title:

Vice President

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Purchaser Agent and

 

Related Committed Purchaser

 

for Wells Fargo Bank, National Association

 

 

 

 

 

By:

/s/ Ryan C. Tozier

 

Name:

Ryan C. Tozier

 

Title:

Vice President

 

Eighth Amendment to RPA

(ARFC)

 

S-3

--------------------------------------------------------------------------------


 

 

LIBERTY STREET FUNDING LLC,

 

as an Uncommitted Purchaser

 

 

 

 

 

By:

/s/ Frank B. Bilotta

 

Name:

Frank B. Bilotta

 

Title:

Vice President

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

as Purchaser Agent and

 

Related Committed Purchaser

 

for Liberty Street Funding LLC

 

 

 

 

 

By:

/s/ John Frazell

 

Name:

John Frazell

 

Title:

Director

 

Eighth Amendment to RPA

(ARFC)

 

S-4

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Purchaser Agent,

 

Uncommitted Purchaser and

 

Related Committed Purchaser

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name:

Mark Falcione

 

Title:

Executive Vice President

 

Eighth Amendment to RPA

(ARFC)

 

S-5

--------------------------------------------------------------------------------


 

 

WORKING CAPITAL MANAGEMENT CO., LP,

 

as Uncommitted Purchaser and

 

as Related Committed Purchaser for

 

Working Capital Management Co., LP

 

 

 

 

 

By:

/s/ Shinichi Nochiide

 

Name:

Shinichi Nochiide

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

MIZUHO BANK, LTD.,

 

as Purchaser Agent for

 

Working Capital Management Co., LP

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

Name:

Bertram H. Tang

 

Title:

Authorized Signatory

 

Eighth Amendment to RPA

(ARFC)

 

S-6

--------------------------------------------------------------------------------